NO. 12-05-00026-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

IN RE: RAYMOND HOLLIS 
GREENHAW, JR.,                                             §     ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
            In this original proceeding, Greenhaw seeks an order directing the Honorable Jack Holland,
Judge of the 173rd Judicial District Court, Henderson County, and/or the Honorable Carter Tarrance,
Judge of the 392nd Judicial District Court, Henderson County, to vacate his conviction for
aggravated sexual assault and conduct a new trial. 
            Section 11.07 of the Texas Code of Criminal Procedure prescribes the exclusive manner in
which one can seek relief from a felony conviction.  Board of Pardons and Paroles ex rel. Keene
v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig.
proceeding).  The court of criminal appeals is the only court with jurisdiction in those proceedings. 
Tex. Code Crim. Proc. Ann. art. 11.07 § 3 (Vernon Supp. 2004-2005); Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).  Accordingly, the petition for writ of
mandamus is denied.
                                                                                                     DIANE DEVASTO 
                                                                                                                 Justice
Opinion delivered February 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.



(PUBLISH)